DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicants arguments dated 19 November 2020.  Claims 1, 3, and 6-9 are pending in the application.  Claims 1, and 6-7 have been amended.  Claims 8-9 are new.  Claims 2, 4, and 5 have been cancelled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2018-150181 was received on 28 August 2019 as required by 37 CFR 1.55.

Drawings
The drawings filed on 07 August 2019 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Drake et al. (US PGPub 2006/0227157 A1), hereinafter Drake, in view of AOI (US PGPub 2016/0279992 A1).
With regard to Claim 1, Drake discloses an inkjet recording apparatus (Fig. 2) comprising: 
(Fig. 2) including a plurality of nozzles (¶0035), the image forming section being configured to eject ink from the plurality of nozzles to form an image on a recording medium(¶0035); 
a controller configured to control the image forming section (Fig. 2; ¶0037-0038, controller 54), 
storage (Fig. 3; ROM 78 and RAM 76; ¶0042, 0046); and
a reading section (¶0045; ¶0008),
wherein the controller includes a determining section configured to determine whether or not each of the plurality of nozzles is clogged with the ink in a thickened state (¶0040, 0045; Fig. 3), 
a changing section configured to change the nozzle to eject the ink, from a first nozzle to a second nozzle, based on a determination result of the determining section (¶0020; 0040-0045), and 
a generating section configured to generate image data based on the determination result of the determining section (¶0020; 0040; Fig. 3; ¶0042; 0046-0047), 
the controller controls the image forming section to eject the ink from the second nozzle to form an image on the recording medium based on the image data (¶0020; 0040; Fig. 3; ¶0042-0045), 
the first nozzle is clogged with the ink (¶0020; 0040; Fig. 3; ¶0042) in the thickened state, and 
the second nozzle is different from the first nozzle (¶0020; 0040; Fig. 3; ¶0042),
the first nozzle and the second nozzle are located on a same line as each other in a conveyance direction of the recording medium (¶0051-0052; ¶0053+, Fig. 6), 
the controller controls the image forming section such that the ink ejected from the second nozzle lands at a predetermined position on the recording medium (¶0051-0052; ¶0053+, Fig. 6), the predetermined position is a position at which the ink ejected from the first nozzle is to land (¶0051-0052; ¶0053+, Fig. 6), 
the generating section generates first image data and second image data (Fig. 3; ¶0046-0047),
 the first image data shows that the ink is ejected toward a position excluding the predetermined position (¶0046-0047), 
the second image data shows that the ink is ejected by the second nozzle toward only the predetermined position (¶0046-0047), 
the storage stores data representing a test pattern (¶0045-0046), 
Drake discloses the printing of and reading of a test pattern by a user for identifying and determining missing, faulty or defective jets (¶0045), but does not explicitly disclose the reading section reads the image formed on the recording medium based on the first image data and the second image data, the determining section determines whether or not the data representing the test pattern and data read by the reading section match each other, and the test pattern is image data formed when the ink is ejected from each of the plurality of nozzles in a state where the nozzles are not clogged with the ink in the thickened state.  However, performing a test pattern printing a second time or repeating the same process for identifying missing, faulty, or defective nozzles is disclosed in Drake (¶0043, defective nozzles discovered through use of detector; ¶0044-0046, system may have setting to automatically compensated for faulty jets unless changed by user; ¶0045, test pattern printing and reading to detect defective nozzles as a method) and is not a novel inventive step to perform the process/step of printing a test 
Drake discloses defective, faulty or missing nozzles (¶0008-000), however does not explicitly disclose the ink in the thickened state and clogged as the reason for the ejection failure.  The thickened state of the ink leading to clogging of the nozzle is seen as an inherent teaching since clogging of ink/defective/missing/faulty ejection in an inkjet nozzle must have a thickened state to function as intended in clogging the nozzle (evaporation of water).  Further, the reasoning of ejection failure is not seen to limit the language of the claim since it is not germane to the issue of patentability of the device itself. Therefore, this limitation of ink “clogged in the thickened state” has not been given patentable weight.
Even so, the secondary reference of AOI discloses clogging of ink nozzle due to ink being in the thickened state (¶0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the thickened ink clogging the nozzle of AOI, with the defective clogged nozzles of Drake, in order to account for reasons for clogged nozzles, as taught by AOI (¶0005).

With regard to Claim 3, Drake further discloses wherein the controller adjusts a formation timing such that the ink injected from the second nozzle lands at the predetermined position (¶0020), and the formation timing represents a timing at which the image forming section forms an image on the recording medium based on the image data (¶0020; 0040; 0047).

With regard to Claim 6, Drake further discloses a conveyance mechanism configured to convey the recording medium in the conveyance direction (Fig. 2; ¶0035).

With regard to Claim 7, this claim recites limitations that are similar and in the same scope of invention as claim 1 above; therefore claim 20 is rejected for the same rejection rationale/basis as described in claim 1.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Drake, in view of AOI, and further in view of McAvoy et al. (US PGPub 2012/0081432 A1), hereinafter McAvoy.
With regard to Claim 8, Drake further discloses wherein the image forming section has one or more surfaces on which the plurality of nozzles are located (Figs. 2, 4, 6), however Drake-AOI do not explicitly disclose wherein the first nozzle and the second nozzle are located on a same surface of the one or more surfaces.
The tertiary reference of McAvoy discloses wherein the first nozzle and the second nozzle are located on a same surface of the one or more surfaces (Figs. 24-26; ¶0256-0257; ¶0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first and second nozzles on the same surface of McAvoy, with the combination of Drake-AOI, in order to compensate for missing nozzles within the same head and eliminating additional mechanical moving parts.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Drake, in view of AOI, and further in view of Silverbrook et al. (US PGPub 2006/0139388 A1), hereinafter Silverbrook.
With regard to Claim 9, Drake-AOI do not explicitly disclose wherein the second nozzle ejects the ink toward a position excluding the predetermined position based on the first image 
The tertiary reference of Silverbrook discloses wherein the second nozzle ejects the ink toward a position excluding the predetermined position based on the first image data (Abstract; ¶0010-0011), and ejects the ink toward only the predetermined position based on the second image data (Abstract; ¶0010-0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second nozzle ejection of Silverbrook, with the combination of Drake-AOI, in order to provide dead nozzle compensation with redundant rows of nozzles, as taught by Silverbrook (¶0007-0009).

Response to Arguments
The rejection under 35 USC 112b has been withdrawn in view of applicant’s remarks dated 19 November 2020.

Applicant's arguments, see pages 8-11 with respect to the rejection of claims 1-7 under 25 USC 103 are moot in view of the new grounds of rejection applied to the claims in this office action.
RE: any arguments specific to Drake, examiner addresses those in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853